Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  5/17/2022. The instant application has claims 1-20 pending. The system, method and medium for providing an predetermined signal at peripheral for performing security functions. There a total of 20 claims.

Allowable Subject Matter
Claims 3, 6-7, 9, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

These claims further refine the details about determining predetermined period expired comprises.

Drawings
The drawing filed on 9/25/2020 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.

Election/Restrictions
Applicant’s election without traverse of Group I(Claims 1-13, 20)  in the reply filed on 5/17/2022 is acknowledged.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "the determination" in last limitation.  There is insufficient antecedent basis for this limitation in the claim. The claim mentions determining, not determination.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 20 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “host device is configured to” in claim 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	The Diebold Nixdorf v. ITC case illustrates the black box implementation of the structure is not sufficient to satisfy the 35 USC §112(f) requirement. The case involved an cheque standby unit being understood to be not sufficiently described to have structure in the disclosure and a black box disclosure of this unit in the drawings was deemed insufficient.

And further RideApp Inc v. Lyft Inc(Fed Cir March 2021) also illustrates that failing to disclose the algorithm for performing the function in a computer implemented system does not meet the mean-plus-function requirement.

	 And in the case of generic computer being the structure then an algorithm for the generic computer must be disclosed is specifications. See MPEP 2181, II, B[R-10.2019] see citation below with underline for emphasis.

II.    DESCRIPTION NECESSARY TO SUPPORT A CLAIM LIMITATION WHICH INVOKES 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, SIXTH PARAGRAPH

B.    Computer-Implemented Means-Plus-Function Limitations
	
	The Federal Circuit case law regarding special purpose computer-implemented means-plus-function claims is divided into two distinct groups. The first group includes cases in which the specification discloses no algorithm, and the second group includes cases in which the specification does disclose an algorithm, but an issue exists as to whether the disclosure is adequate to perform the entire claimed function(s). The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. See Noah, 675 F.3d at 1313, 102 USPQ2d at 1417.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2,4-5, 8, 10-11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2013/0297831 to Laurentiu in view of US Patent 9870293 to Lee.

Regarding claim  1, Laurentiu discloses  A method, comprising: detecting, at a memory device, a predetermined signal directed to the memory device; and prohibiting, in response to detecting the predetermined signal, access to peripheral circuitry of the memory device (Fig. 6B item 603, event detection based on counter & Par. 0049, the STOP state where data are all received & Par. 0038). But Laurentiu does not disclose the secure function on the memory device.


In the same field of endeavor as the claimed invention, Lee discloses the peripheral circuitry configured to perform one or more secure functions of the memory device(Fig. 3 item S310, S320, repair command to fix the issues on memory & Col 9 Ln 25-39).  
.It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Laurentiu invention to incorporate perform an secure function for the advantage of  replace the bad row with redundancy row as taught in  Lee Col 1 Ln 48-65.

Regarding claim  2. the combined method/system/medium of Laurentiu and Lee  Laurentiu  discloses  The method of claim 1, further comprising: updating a counter of the memory device in response to detecting the predetermined signal(Par. 0046, the restart counter).

Regarding claim 4. the combined method/system/medium of Laurentiu and Lee  Laurentiu  discloses  The method of claim 1, wherein the predetermined signal corresponds to one or more commands including a command directed to a memory array of the memory device, a command directed to the peripheral circuitry, a command directed to a register of the memory device, or a combination thereof(Fig. 7 & Fig. 6B item Event System, Compare Match).  

Regarding claim 5. the combined method/system/medium of Laurentiu and Lee  Laurentiu  discloses  The method of claim 1, further comprising: determining, in response to detecting the predetermined signal, that a predetermined period has expired, wherein prohibiting access to the peripheral circuitry is based on the determination(Par. 0033 & Par. 0035, the clock for START and STOP state).

Regarding claim 8. the combined method/system/medium of Laurentiu and Lee  Laurentiu  discloses  The method of claim 1, wherein the predetermined signal corresponds to a voltage level of a dedicated pin of the memory device, the voltage level asserted by a host device coupled with the memory device(Fig. 1, the frame length).

Regarding claim 10. the combined method/system/medium of Laurentiu and Lee  Laurentiu  discloses  The method of claim 1, wherein the predetermined signal corresponds to deactivating an internal voltage source of the memory device, the internal voltage source coupled to the peripheral circuitry and configured to generate a voltage greater than an operating voltage of the memory device(fig. 1 Frame length).  

Regarding claim 11. the combined method/system/medium of Laurentiu and Lee  Laurentiu  discloses  The method of claim 1, wherein the predetermined signal corresponds to a first command directed to the peripheral circuitry, the method further comprising: monitoring for a second command directed to the peripheral circuitry during first predetermined duration after the first command is executed(Par. 0038, the transfer after the command).

Regarding claim 20. Laurentiu  discloses  A system, comprising: a host device coupled with a memory device, wherein: the host device is configured to: -5- 156550006.1Application No. 17/032,542Attorney Docket No. 010829-9525.US00 Client Reference No. 2019-2395.00/US transmit one or more commands to the memory device or assert a voltage level to a dedicated pin of the memory device (Fig. 1, the frame command); and the memory device is configured to: detect a predetermined signal directed to the memory device( Fig. 6B item 603, event detection based on counter & Par. 0049, the STOP state where data are all received & Par. 0038).

But Laurentiu does not disclose the secure function on the memory device.

In the same field of endeavor as the claimed invention, Lee discloses the peripheral circuitry configured to perform one or more secure functions of the memory device(Fig. 3 item S310, S320, repair command to fix the issues on memory & Col 9 Ln 25-39).  
.It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Laurentiu invention to incorporate perform an secure function for the advantage of  replace the bad row with redundancy row as taught in  Lee Col 1 Ln 48-65.


	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2015/0260801 to Trent, which discloses the memory being synchronization.

US Patent Pub 2020/0026475 to Yang, which discloses the memory controller issuing read command.

US Patent Pub 2021/0272617 to Kang which discloses the volatage-based selection of word-lines.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov